Citation Nr: 0116344	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  99-01 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the 100 percent evaluation assigned the veteran's 
post-traumatic stress disorder (PTSD) was properly reduced to 
70 percent, effective January 1, 1999, and to 50 percent, 
effective September 1, 1999.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Veteran 
Veteran's mother and stepfather



ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to March 
1969.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1998 and June 1999 rating 
decisions, in which the Department of Veterans Affairs (VA) 
Regional Office in Muskogee, Oklahoma (RO), reduced the 
evaluations assigned the veteran's PTSD from 100 percent to 
70 percent, effective January 1, 1999, and from 70 percent to 
50 percent, effective September 1, 1999. 

The Board notes that the medical evidence of record 
establishes that the veteran has schizophrenia as well as 
PTSD, and includes an opinion from Robert B. Nisbet, M.D., 
dated in June 1999, indicating that the veteran's chronic 
schizophrenic disorder was precipitated by his military 
experience.  At a videoconference hearing held before the 
undersigned Board Member in October 2000, the veteran's 
representative stated that the veteran has never filed a 
claim of entitlement to service connection for schizophrenia, 
and despite the existence of the aforementioned opinion in 
the claims file, the veteran's representative did not then 
raise such a claim.  The Board acknowledges that the veteran 
and his representative have been silent on this matter, but 
believes that the record, specifically, Dr. Nisbet's opinion, 
raises a claim of entitlement to service connection for 
schizophrenia.  This matter is thus referred to the RO for 
appropriate action.



FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all relevant evidence necessary for the equitable disposition 
of that claim.

2.  The medical evidence of record does not demonstrate that, 
at the time the RO reduced the 100 percent evaluation 
assigned the veteran's PTSD, there had been sustained 
material improvement in the PTSD. 


CONCLUSION OF LAW

The RO improperly reduced the evaluations assigned the 
veteran's PTSD from 100 percent to 70 percent, effective 
January 1, 1999, and from 70 percent to 50 percent, effective 
September 1, 1999.  38 U.S.C.A. § 5107 (West 1991), as 
amended by Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.105, 3.344(c), 
4.13 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the RO properly reduced 
the evaluations assigned the veteran's PTSD from 100 percent 
to 70 percent, effective January 1, 1999, and from 70 percent 
to 50 percent, effective September 1, 1999.  During the 
pendency of the veteran's appeal of the RO's rating 
reductions, legislation was passed that enhances the VA's 
duties to notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment of the VCAA and which are not final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099 (2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
the veteran's claim to the extent required by the VCAA.  For 
instance, in written statements submitted during the pendency 
of this appeal and during hearings held in August 1999 and 
October 2000, the veteran clearly indicated that he was 
seeking restoration of the 100 percent evaluation that was 
assigned his PTSD from July 1992 to January 1999.  Despite 
the veteran's statements, however, the RO consistently 
mischaracterized the issue on appeal as entitlement to PTSD 
evaluations in excess of 70 percent from January 1, 1999 to 
August 31, 1999, and in excess of 50 percent from September 
1, 1999.  As a result of this mischaracterization, the 
veteran's claim was incompletely developed for appellate 
review.  In a statement of the case and supplemental 
statements of the case issued in November 1998, September 
1999 and May 2000, the RO cited regulations pertaining only 
to the previously noted issue.  It did not provide the 
veteran and his representative with the law and regulations 
pertinent to the actual issue on appeal; that is, whether the 
RO's October 1998 and June 1999 rating reductions were 
proper.  

In addition, the RO has not secured all medical evidence 
identified as being pertinent to the veteran's claim.  During 
a hearing held before a hearing officer at the RO in August 
1999, the veteran and his mother reported that the veteran 
was being treated at the VA Medical Center (VAMC) in Oklahoma 
City for PTSD and had been treated by Dr. Perez for drug 
addiction and PTSD.  The veteran also reported that both a 
VAMC physician and Dr. Perez had told him that his PTSD had 
never ceased.  Allegedly, the VAMC physician had promised to 
write a letter to this effect.  During a videoconferencing 
hearing held before the undersigned Board Member in October 
2000, the veteran's representative indicated that the veteran 
was being maintained on medication and reiterated that the 
veteran received monthly PTSD treatment at the VAMC in 
Oklahoma City.  The veteran's mother testified that the 
veteran occasionally had PTSD treatment two to three times 
weekly at the VAMC. 

Notwithstanding the above, the Board's decision to proceed in 
adjudicating the veteran's claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  Due to the Board's favorable 
disposition of this claim, a Remand would serve no useful 
purpose and any "error" to the veteran resulting from this 
decision is harmless as it does not affect the merits of his 
claim or his substantive rights related thereto.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that 
strict adherence to legal requirements does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran); see also 38 
C.F.R. § 20.1102 (2000). 

The basic facts in this case are not in dispute.  In February 
1993, the RO granted the veteran service connection and 
assigned him a 100 percent evaluation for PTSD, effective 
from July 10, 1992.  This evaluation remained in effect for 
in excess of five years.  In February 1998, the veteran 
underwent a VA examination, and based on the findings of that 
examination, the RO, in a rating decision dated May 1998, 
proposed to reduce the evaluation assigned the veteran's PTSD 
to 70 percent.  The veteran requested that the 100 percent 
evaluation be continued, but in October 1998, the RO reduced 
the evaluation as proposed, effective January 1, 1999.  In 
April 1999, the veteran underwent another VA examination, and 
based on the findings of that examination, the RO, in a 
rating decision dated April 1999, proposed to reduce the 
evaluation assigned the veteran's PTSD from 70 percent to 50 
percent.  Again, the veteran requested that such action not 
be taken, but in June 1999, the RO reduced the evaluation as 
proposed, effective September 1, 1999.  The veteran seeks 
restoration of the 100 percent evaluation that was assigned 
his PTSD from July 1992 to January 1999. 

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must 
notify the veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  38 C.F.R. § 3.105(e) (2000).  In this case, 
the RO satisfied these procedural requirements.  First, as 
noted above, the RO issued rating decisions that set forth 
all material facts and reasons for the proposed reductions.  
Second, the RO notified the veteran of the contemplated 
actions and afforded him 60 days to submit evidence to show 
that his compensation payments should be continued rather 
than reduced.  

After completing the predetermination procedures specified in 
38 C.F.R. § 3.105(e), the RO must send the veteran written 
notice of the final action.  This notice must set forth the 
reasons for the action and the evidence upon which the action 
is based.  38 C.F.R. § 3.105(2).  Where a reduction of 
benefits is found warranted following consideration of any 
additional evidence submitted and the reduction was proposed 
under the provisions of 38 C.F.R. § 3.105(e), the effective 
date of the final action shall be the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final action expires.  38 C.F.R.  § 
3.105(2)(i).  The RO also satisfied these requirements by 
providing the veteran 60 days from May 1998 and April 1999 to 
submit additional evidence, notifying the veteran of the 
actual reduction in October 1996 and June 1999, and allowing 
a 60-day period to expire before assigning the reduction 
effective dates of January 1999 and September 1999.

Inasmuch as the RO complied with the procedural requirements 
of 38 C.F.R. 
§ 3.105(e), the question becomes whether the reduction was 
proper based on the applicable regulations, 38 C.F.R. §§ 
3.343, 3.344 (2000).  Under 38 C.F.R. 
§ 3.343(a), total disability ratings when warranted by the 
severity of the condition and not granted purely because of 
hospital, surgical or home treatment, or individual 
unemployability will not be reduced, in the absence of clear 
error, without examination showing material improvement in 
physical or mental condition.  Examination reports showing 
material improvement must be evaluated in conjunction with 
all the facts of record, and consideration must be given 
particularly to whether the veteran attained improvement 
under the ordinary conditions of life, i.e., while working or 
actively seeking work or whether the symptoms had been 
brought under control by prolonged rest, or generally, by 
following a regimen which precludes work, and, if the latter, 
reduction from total disability ratings will not be 
considered pending reexamination after a period of employment 
(3 to 6 months).   

With regard to 38 C.F.R. § 3.344, sections (a) and (b) are to 
be applied in cases involving an evaluation that had 
continued at the same level for five years or more; section 
(c) is to be applied if the RO reduced an evaluation that had 
been in effect for less than five years.  In this case, in 
reducing the 100 percent evaluation assigned the veteran's 
PTSD to 70 percent, the RO reduced an evaluation that had 
been in effect for more than five years, since July 1992.  
Therefore, with regard to that particular reduction, sections 
(a) and (b) are applicable.  However, in reducing the 
evaluation assigned the veteran's PTSD from 70 to 50 percent, 
section (c) is triggered because, at the time of the 
reduction, the 70 percent evaluation had not been in effect 
for five years of more.  In light of these facts, the 
question of whether the reduction was proper would typically 
require two separate analyses.  However, because an analysis 
of the RO's first reduction results in a favorable decision 
for the veteran, the Board need not analyze the RO's second 
reduction.

In evaluating the propriety of a reduction of an evaluation 
that had been in effect for more than five years, the Board 
must review the entire record of examinations and the 
medical-industrial history to ascertain whether the recent 
examination was full and complete.  Examinations that are 
less full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  Evaluations on account of diseases subject to 
temporary and episodic improvement will not be reduced on any 
one examination, except if all the evidence of record clearly 
warrants the conclusion that sustained improvement has been 
demonstrated.  If material improvement in a physical or 
mental condition is clearly reflected, the rating agency must 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a); see also Brown v. 
Brown, 5 Vet. App. 413, 420-21 (1993); Dofflemeyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).

Rating boards encountering a change of diagnosis will 
exercise caution in the determination as to whether a change 
in diagnosis represents no more than a progression of an 
earlier diagnosis, an error in prior diagnosis or possibly a 
disease entity independent of the service-connected 
disability.  38 C.F.R. § 3.344(a).  If doubt remains, the 
rating agency will continue the rating in effect, citing the 
former diagnosis with the new diagnosis in parentheses, and 
following the appropriate code there will be added the 
reference "Rating continued pending reexamination _____ 
months from this date, § 3.344."  38 C.F.R. § 3.344(b). 

In this case, the February 1998 examination report upon which 
the RO based its October 1998 reduction is full and complete.  
Although it is not as comprehensive as the September 1992 
report of VA examination, upon which the RO relied in 
granting service connection and initially assigning a 100 
percent evaluation for PTSD, it is as comprehensive as the 
November 1994 and January 1997 reports of VA examinations, 
upon which the RO relied in November 1994 and April 1997 in 
continuing the 100 percent evaluation assigned the veteran's 
PTSD.  That notwithstanding, the February 1998 VA examination 
report, when evaluated in conjunction with all of the other 
medical evidence of record pursuant to 38 C.F.R. 
§ 3.343(a), reflects that, at the time the RO reduced the 100 
percent evaluation assigned the veteran's PTSD, sustained 
material improvement in the veteran's PTSD had not been 
demonstrated. 

The medical evidence of record discloses that, since 
September 1992, when the veteran underwent his first VA 
examination and a VA examiner rendered a diagnosis of 
moderate to severe PTSD, the veteran has continually been 
found to be incompetent due to some type of psychiatric 
disability.  Initially, the RO characterized this disability 
as PTSD and assigned the veteran a 100 percent evaluation for 
this disability.  However, from November 1994 to April 1999, 
during five subsequent VA examinations, the veteran was not 
diagnosed with PTSD.  Instead, VA examiners diagnosed 
psychosis and schizophrenia, and in September 1998, a VA 
examiner ruled out a relationship between the veteran's 
schizophrenia and his previously diagnosed PTSD.  

Based on the findings of the subsequently conducted VA 
examinations, the RO reduced the evaluations assigned the 
veteran's PTSD, rather than severing service connection for 
PTSD under the procedures of 38 C.F.R. § 3.105(d) or 
determining whether service connection for schizophrenia was 
warranted.  The Board notes that, by so acting, the RO failed 
to comply with 38 C.F.R. § 3.344(a), which, as previously 
indicated, requires rating boards encountering a change of 
diagnosis to exercise caution in the determination as to 
whether a change in diagnosis represents no more than a 
progression of an earlier diagnosis, an error in prior 
diagnosis or possibly a disease entity independent of the 
service-connected disability.  If the RO was doubtful with 
regard to the diagnoses rendered during the VA examinations 
conducted from November 1994 to April 1999, it should have 
continued the ratings in effect, not reduced them, citing the 
former diagnosis with the new diagnosis in parentheses.  See 
38 C.F.R. § 3.344(b).

In any event, for the reason noted above, the RO's reduction 
of the 100 percent evaluation was improper.  Despite the fact 
that the veteran was not diagnosed with PTSD during VA 
examinations conducted from November 1994 to April 1999 and 
one VA examiner ruled out a relationship between the 
veteran's schizophrenia and his previously diagnosed PTSD, 
during that time frame, the veteran continued to report 
symptomatology that was initially attributed to PTSD in 
September 1992, and no physician distinguished that reported 
symptomatology from symptomatology that was then attributed 
to psychosis and schizophrenia.  

Moreover, the veteran continued to receive outpatient 
treatment for PTSD, and when evaluated by Dr. Nisbet in June 
1999, was found to be totally disabled due to schizophrenia 
and PTSD.  The physician reported that in reviewing the 
veteran's history it was his opinion that the veteran had a 
psychotic break in service.  In letters dated June 1999 and 
August 1999, Dr. Nesbit indicated that it was difficult to 
assess which of the veteran's psychiatric symptoms were due 
to his thought disorder as opposed to his stress disorder.  A 
VA examiner somewhat confirmed these findings in a February 
2000 report of VA examination.  During this examination, a VA 
examiner reviewed all prior examinations of record and 
diagnosed the veteran with PTSD, "felt to be progressed," 
and schizophrenia, paranoid type, in partial remission.  The 
VA examiner concluded that the veteran's schizophrenia was 
complicating his PTSD.  

Based on a thorough review of all the medical evidence of 
record, the Board finds that the record does not demonstrate 
that, at the time the RO reduced the 100 percent evaluation 
assigned the veteran's PTSD, there had been sustained 
material improvement in the PTSD.  Accordingly, the Board 
finds that the RO improperly reduced the 100 percent 
evaluation assigned the veteran's PTSD, effective January 1, 
1999.  The veteran's claim for restoration of the 100 percent 
evaluation, effective from January 1, 1999, is therefore 
granted. 


ORDER

The reduction in the 100 percent evaluation assigned the 
veteran's PTSD not having been warranted, restoration of the 
100 percent evaluation is granted, effective from January 1, 
1999, subject to the statutory and regulatory provisions 
governing the payment of monetary benefits. 



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals


 

